Citation Nr: 1008464	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-39 485	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to service connection for hepatitis B. 

2.  Entitlement to service connection for a left knee 
disorder.



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1967 to July 1971, 
from October 1971 to October 1976 and from October 1977 to 
December 1989. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2007 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, that denied the benefit 
sought on appeal.  The Veteran appealed that decision and the 
case was referred to the Board for appellate review.  

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran is not shown to have hepatitis B or any residuals 
thereof for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis B, or for 
any residuals disability thereof, have not been met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the Veteran dated April 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal and has not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in 
the adjudication of his appeal.  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's 
appeal.

As stated above, the Veteran is claiming entitlement to 
service connection for hepatitis B.  Service connection will 
be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection 
for hepatitis B in March 2007.  A June 2007 rating decision 
denied entitlement to service connection for that condition.  
The Veteran submitted a Notice of Disagreement (NOD) later 
that month.  A Statement of the Case (SOC) was issued in 
January 2008 and the Veteran filed his Substantive Appeal (VA 
Form 9) in February 2008.  

The Veteran contends that laboratory studies in service were 
positive for hepatitis B and that having hepatitis has 
prevented him from having a large family and from donating 
blood.  The Board has reviewed all the evidence of record, 
including but not limited to the Veteran's written 
statements, his service treatment records and all VA and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and ever 
piece of evidence in a case.  The relevant evidence, 
including that submitted by the Vetera will be summarized 
where appropriate.

The Veteran's service treatment records note that the Veteran 
stated having tested positive for hepatitis B when he 
attempted to give blood.  Blood tests from February 1981 
indicate that the Veteran tested positive for hepatitis B at 
that time.  The Veteran's March 1989 separation examination 
indicates that the Veteran had previously tested positive for 
hepatitis B, which resolved without sequelae.  Followup 
serology, from December 1987, was negative.  In addition, a 
review of VA medical treatment records show no evidence of 
complaints, treatment of diagnosis regarding hepatitis.  

In his June 2007 Notice of Disagreement (NOD) the Veteran 
stated that having hepatitis has prevented him from having a 
large family because he did not want to spread the infection.  
He further stated that he considers this a disability which 
prevents him from living a normal life in that he has been 
restricted in his social and sexual life.  He also stated 
that he is not able to donate blood.  

In addition, the Veteran submitted a letter from the Blood 
Bank of Hawaii, which indicates that a Hepatitis B Core 
Antibody test was performed on his blood and that it produced 
positive results.  All other tests were normal, including 
tests for Hepatitis B Surface Antigen and Hepatitis C 
Antibody.  

In this case, the evidence as currently constituted in the 
record fails to show that the Veteran has active hepatitis B 
or any residuals thereof.  That is, while laboratory studies 
in service showed hepatitis B, and a blood bank test from 
April 2007 show a positive reaction for the hepatitis B core 
antibody, there is no showing that the Veteran currently has 
active hepatitis B.  More over, the Veteran has not 
demonstrated any evidence of a current disability which is 
shown to be related to hepatitis B or to the positive 
laboratory findings.  The Board has considered the Veteran's 
contentions, but finds that service connection is not 
warranted because there is no persuasive evidence that the 
Veteran actually has active hepatitis B or any residuals 
thereof.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme. Degmetich, 104 F.3d at 1332; and see Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  A test result showing the presence of 
hepatitis B antibodies is not an actual diagnosis.  As there 
is no competent medical evidence of current active hepatitis 
B or any residuals thereof, the claim must be denied.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (199), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hepatitis B is denied. 


REMAND

The Veteran has also claimed entitlement to service 
connection for a left knee disorder.  The Board finds that 
additional development is necessary with respect to this 
claim.  Accordingly, further appellate consideration will be 
deferred and this matter is remanded to the RO/AMC for 
further action as described below.

The Veteran claims that his left knee disorder is related to 
a left knee laceration he experienced in service.  In the 
alternative the Veteran has claimed that his left knee 
disorder is caused or aggravated by his service-connected 
right knee disorder.  Competent medical evidence has been 
presented indicating that the Veteran currently has a left 
knee disorder.  In addition, service connection is in effect 
for the Veteran's right knee disorder.  The record shows that 
a recent VA examination performed in October 2009.  In the 
examiner report the examiner opined that there was no known 
connection between a knee laceration and the development of 
chondrocalcinosis of the knee and that there was no 
chronicity or continuity demonstrated for a left knee problem 
from 1983 until 2005.  These are general statements and not 
opinions specifically addressing the Veteran's condition.  
Furthermore, this opinion does not address the question of 
whether the Veteran's service-connected right knee disorder 
may have aggravated or caused his left knee disorder.  

The duty to assist includes obtaining the opinion of a VA 
physician with respect to pertinent medical questions, 
including any possible relationship between a service-
connected disorder and non-service connected disorder.  Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his left knee disorder since 
October 2009.  If the Veteran indicates 
that he has received any treatment or 
evaluations, the RO/AMC should obtain and 
associate those records with the claims 
file.

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
extent and etiology of the Veteran's left 
knee disorder.  The claims folder should 
be made available to and be reviewed by 
the examiner prior to the examination.  
The examiner is directed to determine 
whether the Veteran's left knee disorder 
was incurred in service or is 
etiologically related to service.  
Furthermore, the examiner is directed to 
determine whether it is at least as likely 
as not that the Veteran's left knee 
disorder was caused or worsened by the 
Veteran's service-connected right knee 
disorder.  A rationale for the opinions 
offered should be included in the report 
provided.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


